Citation Nr: 0417365	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  01-02 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to July 18, 1995 for 
the grant of dependency and indemnity compensation benefits, 
based on clear and unmistakable error in a June 1999 rating 
decision.  



REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from June 1955 to 
June 1957, and had essentially continuous active service from 
September 1957 to November 1964.  He died in November 1986.  
The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the appellant's claim for an 
effective date prior to July 18, 1995, for the grant of 
dependency and indemnity compensation based on clear and 
unmistakable error in a June 1999 rating decision.  

In a September 2003 decision, the Board also denied the claim 
for an effective date prior to July 18, 1995 for the grant of 
dependency and indemnity compensation.  The appellant 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a January 2004 Joint Motion 
for Remand, the parties requested that the Court vacate the 
Board's September 2003 decision, and remand the case to the 
Board for reconsideration of the claim and to provide 
satisfactory reasons and bases for its decision.  In January 
2004, the Court granted the motion and remanded the case to 
the Board for action consistent with the discussion in the 
Joint Motion.  




FINDINGS OF FACT

1.  The appellant's claim for service connection for the 
cause of the veteran's death was granted by the RO in a June 
1999 rating decision, and dependency and indemnity 
compensation was awarded effective July 18, 1995.  The 
appellant did not file a timely notice of disagreement with 
the effective date assigned, and the decision became final.  

2.  The June 1999 rating decision was reasonably supported by 
evidence then of record, and the evidence does not 
demonstrate that the RO incorrectly applied the statutory or 
regulatory provisions extant at that time such that the 
outcome of the claim would have been manifestly different but 
for the error.  


CONCLUSIONS OF LAW

1.  The June 23, 1999 rating decision that granted service 
connection for the cause of the veteran's death and awarded 
entitlement to dependency and indemnity compensation, 
effective July 18, 1995 is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2003).  

2.  The criteria for an effective date prior to July 18, 1995 
for the award of dependency and indemnity compensation based 
on clear and unmistakable error in a June 1999 rating 
decision have not been met.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. §§ 3.105, 3.400 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

It has been determined by the Court that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) is not applicable to 
claims alleging clear and unmistakable error.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  

II.  Clear and Unmistakable Error

The appellant essentially asserts there was clear and 
unmistakable error (CUE) in a June 1999 rating decision that 
assigned July 18, 1995 as the effective date for an award of 
dependency and indemnity compensation.  She did not appeal 
the June 1999 rating decision, and it is therefore considered 
final although it may be reversed if found to be based upon 
CUE.  

Legal authority provides that, where CUE is found in a prior 
rating decision, the prior decision will be reversed or 
revised, and, for the purposes of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2003).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly 
different but for the error... 

If a claimant-appellant wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error is 
and, unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to why 
the result would have been manifestly 
different but for the alleged error.  It must 
be remembered that there is a presumption of 
validity to otherwise final decisions, and 
that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even 
stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  See also Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999), expressly adopting the "manifestly 
changed the outcome" language in Russell.  

The law and regulations in effect at the time of the June 
1999 rating decision provided that service connection may be 
granted for the cause of the veteran's death if a disability 
resulting from disease or injury incurred in or aggravated by 
service caused or contributed materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).  The effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (1999).  The 
effective date of an award of death benefits for a service-
connected death after separation from service shall be the 
first day of the month in which the veteran's death occurred 
if claim is received within one year after the date of death; 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(c)(2) 
(1999).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151 (1999).  
A claim by a surviving spouse or child for compensation or 
dependency and indemnity compensation will also be considered 
to be a claim for death pension and accrued benefits, and a 
claim by a surviving spouse or child for death pension will 
be considered to be a claim for death compensation or 
dependency and indemnity compensation and accrued benefits.  
38 U.S.C.A. § 5101(b)(1) (West 1991); 38 C.F.R. § 3.152 
(1999).  

"Date of receipt" means the date on which a claim, 
information or evidence was received in VA, except as to 
specific provisions for claims or evidence received in the 
Social Security Administration.  38 C.F.R. § 3.153 (1999).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(1999).  

In this case, the appellant argues that the June 23, 1999 
rating decision was clearly and unmistakably erroneous 
because the RO failed to assign an effective date prior to 
July 18, 1995, for the grant of service connection for the 
cause of the veteran's death and the award of dependency and 
indemnity compensation.  Specifically, she asserts that she 
initially filed a claim for death benefits in January 1987, 
just after the veteran had died.  The claim is viable.  

Based on a review of the record, the Board finds the RO 
correctly applied all the relevant laws and regulations in 
existence at the time of the June 1999 rating decision.  In 
summary, the laws and regulations provided that the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (1999).  A claim must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 C.F.R. § 3.151 (1999).  A claim 
by a surviving spouse or child for compensation or dependency 
and indemnity compensation will also be considered to be a 
claim for death pension and accrued benefits, and a claim by 
a surviving spouse or child for death pension will be 
considered to be a claim for death compensation or dependency 
and indemnity compensation and accrued benefits.  38 U.S.C.A. 
§ 5101(b)(1) (West 1991); 38 C.F.R. § 3.152 (1999).  

In considering her claim for service connection for the cause 
of the veteran's death, the RO found that the appellant first 
filed a claim for this benefit that was received by the RO on 
July 18, 1995.  Therefore, this was the effective date that 
was assigned for the award of dependency and indemnity 
compensation when the claim was granted.  Additionally, the 
July 1995 application was received more than one year after 
the veteran's death, which occurred in November 1986.  Hence, 
38 C.F.R. § 3.400(c)(2) was inapplicable.  In her prior 
application for benefits that was received on 
January 9, 1987, two months after the veteran's death, the 
appellant specifically indicated that she was not claiming 
that the cause of his death was due to service.  She checked 
'no' in response to that question on the application.  
Therefore, the RO limited the January 1987 claim to a claim 
for death pension benefits only.  Although 38 C.F.R. § 3.152 
provides that a claim for death pension will be considered a 
claim for dependency and indemnity compensation and vice 
versa, the RO essentially concluded that this regulation did 
not require that a claim be adjudicated when it had been 
explicitly excluded by a claimant, particularly in light of 
the fact that the veteran had not established service 
connection for any disabilities at the time of his death.  
Furthermore, 38 C.F.R. § 3.153 was inapplicable because the 
appellant filed a separate claim for VA benefits that was 
received by the RO in January 1987.  Therefore, no claim 
needed to be implied by virtue of her application for Social 
Security benefits.  Accordingly, since the appellant's claim 
for service connection for the cause of the veteran's death 
was received by the RO on July 18, 1995, the RO concluded 
that this was the appropriate effective date to assign for 
the award of dependency and indemnity compensation.  The 
Board finds that this conclusion does not amount to legal 
error.  

Additionally, to the extent that the appellant argues that VA 
should have requested an opinion regarding the cause of the 
veteran's death in January 1987, the Board notes that VA's 
failure to comply with the duty to assist cannot constitute 
clear and unmistakable error.  The Court has held that, when 
a CUE claim is based upon an asserted failure to provide an 
examination, "[t]here is no way of knowing what such an . . 
. examination would have yielded[,] . . . so it could not be 
concluded that it 'would have manifestly changed the 
outcome', Russell, [3 Vet. App. at 313]."  Hazan v. Gober, 
10 Vet. App. 511, 522-23 (1997).  Therefore, the fact that 
the RO failed to obtain an opinion cannot form the basis for 
a finding of CUE.  See also, Cook v. Principi, 318 F.3d 1334 
(Fed. Cir. 2002) (en banc), cert. denied, 539 U.S. 926 
(2003), 123 S.Ct. 2574 (2003) (overruling Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), in so far as it held that the 
existence of "grave procedural error" renders a VA decision 
non-final, and holding that a failure of VA to assist a 
veteran to the extent required by applicable law and 
regulations cannot constitute CUE under 38 U.S.C. § 5109A).  

At her videoconference hearing before the undersigned 
Veterans Law Judge in March 2003, the appellant testified 
that she initially filed a claim for death benefits in 
January 1987.  She acknowledged that she had responded "no" 
to the question of whether she was claiming that the cause of 
the veteran's death was due to service.  However, she 
asserted that the claim form had been completed by a service 
officer who had told her that she did not qualify for 
dependency and indemnity compensation.  She also reported 
that the service officer had filled out the form for her.  
Although she signed the document, she was under the 
impression that she would be awarded the maximum benefit for 
which she qualified.  The appellant's representative argued 
that essentially the appellant's January 1987 claim for 
dependency and indemnity compensation was unadjudicated and 
remained pending.  

As noted above, the appellant did submit a VA Form 21-534, 
Application for Dependency and Indemnity Compensation or 
Death Pension by a Surviving Spouse or Child (Including 
Accrued Benefits and Death Compensation, Where Applicable) 
that was received in January 1987.  In a March 1987 letter, 
the RO informed her that her claim for death pension had been 
approved and that she would receive payments as noted.  It 
was also noted that the veteran's death was not related to a 
service-connected disease or injury.  The RO did not actually 
adjudicate a claim for service connection for the cause of 
the veteran's death at that time.  However, contrary to the 
assertions of the appellant and her representative, the Board 
finds that a claim for this benefit did not remain pending 
from the time of the January 1987 application.  As clearly 
discussed above, the RO correctly limited the appellant's 
January 1987 claim to one for death pension benefits because 
this was the benefit that the appellant expressly requested.  
Nevertheless, even if the Board found that a claim remained 
pending, the June 1999 rating decision granted service 
connection for the cause of the veteran's death, and awarded 
entitlement to dependency and indemnity compensation 
effective July 18, 1995.  As such, the January 1987 claim 
would now be considered adjudicated and no longer pending.  
The appellant did not file a timely notice of disagreement 
with the effective date assigned in the June 1999 rating 
decision.  Therefore, it became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.1103.  Since that rating 
decision is considered final, the only way the appellant may 
now be assigned an earlier effective date is by a finding 
that there was CUE in that rating decision, which is a 
significantly higher burden.  As fully discussed above, she 
has not met this burden.  

In conclusion, the Board finds that the June 23, 1999 rating 
decision was reasonably supported by the evidence of record, 
considered the correct facts as they were known at that time, 
and correctly applied prevailing legal authority.  As such, 
it has not been shown to have been undebatably erroneous.  
The RO, in June 1999, had before it the correct facts as they 
were known at the time, and the RO's alleged breach of the 
duty to assist cannot constitute CUE.  Hence, the appellant's 
claim for an effective date prior to July 18, 1995, for the 
award of dependency and indemnity compensation based on clear 
and unmistakable error in a June 1999 rating decision must be 
denied.  


ORDER

The claim for an effective date prior to July 18, 1995 for an 
award of dependency and indemnity compensation based on clear 
and unmistakable error in a June 1999 rating decision is 
denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



